DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/18/2021 has been entered. Amended Claims 1 and 4 have been noted. The amendment has overcome the 112(b) rejection previously set forth - that 112(b) rejection has been withdrawn accordingly. Claims 1-9 and 21-31 are currently pending while Claims 21-31 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 2-9 are rejected due to their dependency on Claim 1.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 now recites the limitation “a liquid coolant pathway positioned surrounding a hollow space within the oven on between one and three sides” which is considered indefinite because it is unclear how something can be surrounded on only one side (which the limitation of “between one and three sides” includes). The metes and bounds of the claim are consequently unclear. For the purpose of 
	Claims 2-9 are rejected due to their dependency on Claim 1. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 202348357 U) (hereinafter “Lei”) (see attached original document and translation for reference) in view of Kidd (US 4,708,069). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Lei teaches of an oven (“coke oven” that comprises “riser pipe 3”) (see [0025] and Fig. 1) comprising: 
a liquid coolant pathway (“the steam superheater pipe arranged in the riser pipe 3 of the coke oven”) (see [0025]) positioned adjacent to a hollow space within the oven (the hollow space in the coke oven that directional flow arrows are shown flowing out of in Fig. 1), wherein the hollow space contains heat (see at least [0025]-[0027] and Fig. 1); 
a chamber (10) in fluid communication with the liquid coolant pathway (see at least [0025]-[0027] and Fig. 1); 
a turbine (6) in fluid communication with the chamber (see at least [0025]-[0027] and Fig. 1); 
a generator (“generator”) connected to the turbine, wherein rotation of the turbine powers the generator (see at least [0023]-[0025] and Fig. 1), wherein the liquid coolant pathway, the chamber, the turbine and the generator are part of a closed loop system sealed from the ambient environment (see at least [0023]-[0025] and Fig. 1). 
Lei fails to explicitly teach that the liquid coolant pathway surrounds the hollow space within the oven on between one and three sides. Note that the limitation of surrounding the hollow space within the oven on between one and three sides is being interpreted as the liquid coolant pathway being positioned around at least one side of between one and three sides of the hollow space.
Kidd discloses a relatable oven appliance (Fig. 1) that comprises an internal hollow space (24) in addition to a liquid coolant pathway (56). Kelmar teaches of making the liquid coolant pathway a liquid “jacket” that completely surrounds the hollow space and teaches that doing so is advantageous because it effectively forms a heat sink that prevents the body containing the hollow space from becoming overheated (see at least Col. 5 lines 23-29 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oven taught by Lei by configuring the liquid coolant pathway to have a liquid jacket that surrounds the hollow space based on the teachings of Kidd. Doing so would have effectively formed a heat sink that would have prevented the body containing the hollow space from becoming overheated. Note that such modification would have necessarily resulted in the invention as claimed wherein the liquid coolant pathway would be positioned around at least one side of between one and three sides of the hollow space.

Regarding Claim 2, Kidd also teaches that the liquid jacket, which would be a part of the liquid coolant pathway in the combined apparatus (as presented above in the rejection for Claim 1), is located within a wall of the oven (see at least Col. 5 lines 23-29 and Fig. 1) and Lei teaches that the exisitng liquid coolant pathway is in fluid communication with a coolant reservoir (7) (see at least [0025]-[0027] and Fig. 1). The combination of Lei and Kidd accordingly meets all the limitations of Claim 2 as claimed. 

Regarding Claim 3, Lei also teaches that the liquid coolant pathway is of a plurality of coolant pathways (observe the plurality of coolant pathways that connect to element (10)), the plurality of coolant pathways arranged in a vertical orientation (see at least [0025]-[0027] and Fig. 1). 

Regarding Claim 4, Lei also teaches that the liquid coolant pathway is in fluid communication with a heat exchanger (1), and that the heat exchanger is in fluid communication with a coolant reservoir (7) (see at least [0025]-[0027] and Fig. 1).

	Regarding Claim 5, Lei and Kidd teach the oven of Claim 1 (see rejection for Claim 1) and Lei also teaches that the generator is an electric generator (see at least [0023]-[0025] and Fig. 1), but fails to explicitly teach that the generator is connected to a battery. However, merely connecting a generator to a battery is well known in the art and is deemed by examiner to be an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that generated electricity can either be used immediately or sent to a battery. Thus, it is apparent that specifically sending the generated electricity to a battery as opposed to using it immediately is not critical to the invention. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of generating electricity that can either be used immediately or sent to a storage location such as battery (see at least [0023]-[0025] and Fig. 1). Merely sending the generated electricity to a battery as opposed to using all of it immediately or sending it directly to a power grid would have been readily achievable by, and obvious to, one of ordinary skill in the art.
	Therefore, it would have been prima facie obvious to modify Lei to obtain the invention as specified in Claim 5 since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 8, Lei also teaches of a ceiling (top of the rectangular portion of the oven as shown in Fig. 1 that attaches to “riser pipe 3”) defining a boundary of the hollow space (see at least [0025]-[0027] and Fig. 1), the ceiling having a doorway (doorway that connects to riser pipe 3) (see at least Fig. 1).

	Regarding Claim 9, Lei and Kidd teach the oven of Claim 8 (see the rejections for Claims 1 and 8 above) in addition to a first turbine/generator configuration (see Fig. 1 of Lei and the rejection for Claim 1), but fail to explicitly teach of a second turbine positioned adjacent to the doorway, wherein the second turbine is connected to a second generator, and wherein rotation of the second turbine powers the second generator. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, the apparatus taught by Lei already comprises a turbine positioned adjacent to the doorway, wherein the turbine is connected to a generator, and wherein rotation of the turbine powers the generator to produce electricity (see the rejection for Claim 1 and Fig. 1 of Lei). Merely duplicating this turbine/generator configuration would have produced the expected result of producing more electricity. Thus, it clear that merely adding an additional turbine/generator combination into the apparatus taught by Lei would not have produced a new and unexpected result. Therefore, it would have been prima facie obvious to modify the system taught by Lei and Kidd by duplicating the existing turbine/generator combination such that a second turbine and generator would be present and arranged as claimed since such modification would have constituted an obvious duplication of parts. Note that such modification would have necessarily resulted in the invention as claimed.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Kidd and Lesslhumer (WO 2013/171181 A1) (see attached original document and translation for reference).
	Regarding Claim 6, Lei and Kidd teach the oven of Claim 1 (see rejection for Claim 1) but fail to explicitly teach of a solar panel positioned on a platform wherein the platform is configured to rotate. However, such configuration is known in the art. 
	Lesslhumer discloses a relatable oven appliance (Fig. 1). The appliance comprises a solar panel (27) positioned on a platform (lower platform portion of element (27) that is connected to element (28)), wherein the platform is configured to rotate (see at least Abstract, [0010]-[0015], [0047] and Figs. 1, 2). Lesslhumer teaches that such arrangement is advantageous because it provides the oven appliance with means for generating free electricity. That free electricity can then be used to power auxiliary equipment of the appliance thereby enhancing versatility and usability of the appliance (see at least Abstract, [0010]-[0015], [0047] and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the oven taught by Lei and Kidd by outfitting it with a rotatable solar panel as taught by Lesslhumer. Doing so would have provided the oven with means for generating free electricity that could then be used to power auxiliary equipment of the oven. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, Lesslhumer also teaches that the solar panel is connected to a battery (see Abstract and [0013]-[0015]).

Response to Arguments
The arguments filed 5/18/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2015/0118632 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/13/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762